Citation Nr: 0607820	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  02-03 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for herniated discs in the 
low back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1970 to December 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in pertinent part, denied 
service connection for herniated discs in the low back. 

In March 2003, the veteran testified before the undersigned 
at a hearing held at the St. Petersburg RO.  In August 2003, 
the Board remanded this matter for additional development.  
While certain action was undertaken pursuant to the August 
2003 Board remand, the requested development was incomplete.  
As such, and for the reasons stated below, this a case must 
again be remanded for further evidentiary considerations.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.


REMAND

In the August 2003 remand, the Board requested that the 
veteran be afforded a VA orthopedic examination to determine 
the etiology of all current low back disorders.  The Board 
specifically requested that the examiner provide an opinion 
as to whether the veteran had a low back disorder, and, if 
so, whether it was at least as likely as not that such 
disorder was related to the veteran's active service.  
Pursuant to the remand requests, the veteran was provided an 
examination in October 2004.  On review of the results of the 
October 2004 VA examination, the Board finds that the 
examiner did not provide the requested opinion.  The opinion 
given was not wholly responsive to the question posed on 
remand, i.e., it did not fully address whether the 
disability, however diagnosed, is related to service.  A 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

Although the October 2004 VA examiner's comments indicate 
that he may not have believed that a specific opinion was 
necessary on the basis that the veteran may not currently 
suffer from any back disability, the Board finds that such a 
position would be inconsistent with numerous treatment 
records evidencing diagnoses of lumbar facet syndrome and 
disc herniation at L4-5 and L5-S1.  Consequently, the Board 
finds that it is required to again remand the case so that an 
examiner can offer an opinion as to whether it is at least as 
likely as not that the veteran's low back disability 
(identified as lumbar facet syndrome, disc herniation at L4-5 
and L5-S1) is related to his active service.  See Stegall, 
supra.

The Board further notes that the Board's August 2003 remand 
also requested that the veteran be provided the opportunity 
to ask his private treating physician, Dr. T.B.J. to provide 
a statement identifying the reasons and bases for his opinion 
that the veteran's current low back problems were related to 
service.  Following the Board's remand, Dr. T.B.J. provided a 
May 2004 statement noting his history of treating the veteran 
and his findings regarding the veteran's current back 
disability.  Rather than identifying any reasons and bases 
for his earlier stated opinion linking the back problems to 
service, however, Dr. T.B.J. only reiterated his opinion in a 
more equivocal manner, stating that current back problems 
"[a]s likely as not could be caused from an injury in the 
military or could have been the start of problems."  

As the matter is being remanded for the above-noted VA 
examination and opinion, the veteran should once again be 
provided the opportunity to invite Dr. T.B.J to deliver a 
statement identifying the reasons and bases for his opinion 
that the veteran's low back problems are related to service.  
Regardless of whether any such statement is received, the VA 
examination and opinion requested in this remand (and the 
prior remand) should be obtained.  



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided 
another opportunity to invite Dr. 
T.B.J. to deliver a statement of 
reasons and bases (or rationale) behind 
his opinion that the veteran has a low 
back disability that is likely related 
to service.

2.  After reasonable time has been 
allowed for the receipt of any 
additional evidence, the veteran should 
be afforded a new VA orthopedic 
examination to determine the etiology 
of his low back disability (identified 
as lumbar facet syndrome and disc 
herniation at L4-5 and L5-S1).  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that a low back 
disorder (to include lumbar facet 
syndrome, disc herniation at L4-5 and 
L5-S1, and any other current back 
disability) is related to the veteran's 
active service.

3.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the 
veteran's claim should be 
readjudicated.  Thereafter, if any 
benefit sought on appeal remains 
denied, the case should be returned 
after compliance with requisite 
appellate procedures to include the 
issuance of a supplemental statement of 
the case that addresses all evidence 
added to the record since the issuance 
of the January 2005 supplemental 
statement of the case.

The purposes of this remand are to provide adequate notice 
and to assist the veteran in the development of his claim.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

